NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 23, 2012*
                                   Decided May 23, 2012

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 11‐2676

PRZEMYSLAW PAWLOWSKI,                           Petition for Review of an Order of the 
     Petitioner,                                Board of Immigration Appeals.

       v.                                       A 76 774 310

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                         O R D E R

      Przemyslaw Pawlowski, a native of Poland, applied for cancellation of removal after
many years in the United States without permission. After an immigration judge found him


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐2676                                                                                Page 2

ineligible for that relief because of a prior conviction, Pawlowski asked the IJ to continue his
removal proceedings so he could seek to vacate the conviction. But the IJ denied his request
and ordered removal. Because we find no abuse of discretion in the IJ’s ruling, we deny the
petition for review.
        Pawlowski entered the United States in 1988 with a visitor visa and remained
beyond the six‐month limit. He pleaded guilty, in 1994, to forgery in violation of ILL. REV.
STAT. ch. 38, § 17‐3(a)(1) (1994). The offense was a Class 3 felony, see id. § 17‐3(d), punishable
by two to five years imprisonment, id. § 1005‐8‐1(a)(6). On his written guilty plea, the box
next to the declaration “the defendant understands that if he is not a U.S. citizen that this
plea could result in his deportation” is checked, and he signed the plea document. Also,
during his time in the United States, Pawlowski pleaded guilty to driving under the
influence of alcohol in February 1997 and June 1998, and to driving with an elevated blood‐
alcohol level in June 2009. 

       The Department of Homeland Security placed Pawlowski in removal proceedings in
2009. Pawlowski appeared before the IJ in February 2010 and conceded removability under
8 U.S.C. § 1227(a)(1)(B). The judge continued the hearing for five months so that
Pawlowski’s counsel could prepare a request for relief. The IJ also instructed the parties to
obtain Pawlowski’s arrest record, file their evidence, and bring any remaining documents to
the next hearing on July 12, 2010. 

        Pawlowski applied for cancellation of removal, citing the hardship that removal
would cause his 15‐year‐old son. He also disclosed his forgery conviction, a crime involving
moral turpitude, which, the IJ correctly observed, made him ineligible for cancellation of
removal. 8 U.S.C. §§ 1229b(b)(1)(C); 1182(a)(2)(A). Pawlowski asserted that his criminal
attorney in 1994 had failed to advise him of the immigration consequences of pleading
guilty to that crime, and he sought a continuance to ask the state court to vacate the
conviction under Padilla v. Kentucky, 130 S. Ct. 1473, 1486 (2010). Padilla holds that the Sixth
Amendment requires counsel to inform a client whether a guilty plea carries a risk of
removal. Pawlowski attached a letter from his criminal counsel stating that counsel was
“working on reopening” the forgery case. 

        The IJ denied Pawlowski’s motion to continue the case, explaining that Pawlowski
had not submitted persuasive evidence that he would be eligible for post‐conviction relief.
Had Pawlowski submitted the transcript from his guilty plea or other documentation
illustrating that he was not informed of the immigration consequences of his guilty plea, the
IJ reasoned, there would have been sufficient evidence to continue the matter. But, absent
that, the IJ was unwilling to give Pawlowski additional time to explore the possibility.
Pawlowski appealed to the Board of Immigration Appeals, arguing that the IJ should have
No. 11‐2676                                                                               Page 3

granted his motion for a continuance, but the Board dismissed Pawlowski’s appeal for the
same reason. 

        In his petition to this court, Pawlowski reiterates that he seeks to challenge his
conviction from 1994 in order to establish that he is eligible for cancellation of removal.
Without the continuance, he maintains, he did not have enough time to pursue this relief.
Pawlowski concedes that he spoke with several criminal attorneys who explained to him
that his conviction is too old to vacate. But he persists that, when he pleaded guilty, no one
explained to him the immigration consequences of his plea and that he signed documents
he did not understand. 

        Where, as here, the Board agrees with the IJ’s decision, we review the IJ’s decision as
supplemented by the Board. See Juarez v. Holder, 599 F.3d 560, 564 (7th Cir. 2010). Even
though a discretionary ruling on the underlying request to cancel removal is unreviewable,
we may review the denial of the continuance here because the reason for that denial (that he
was ineligible for cancellation) did not mean that on the merits the IJ would have denied
cancellation as a matter of discretion. See Calma v. Holder, 663 F.3d 868, 875, 878 (7th Cir.
2011). 

         The IJ did not abuse his discretion in denying the continuance. An IJ may grant a
continuance for good cause, 8 C.F.R. § 1003.29, but an IJ may also set time limits for filing
documents and evidence, 8 C.F.R. § 1003.31(c), and impose reasonable deadlines. Umezurike
v. Holder, 610 F.3d 997, 1004 (7th Cir. 2010); Hussain v. Gonzales, 424 F.3d 622, 626 (7th Cir.
2005). We will uphold an IJ’s refusal to continue unless the decision “was made without a
rational explanation, inexplicably departed from established policies, or rested on an
impermissible basis such as invidious discrimination against a particular race or group,”
Calma, 663 F.3d at 878; see Jonaitiene v. Holder, 660 F.3d 267, 272 (7th Cir. 2011). After an
initial five‐month continuance, Pawlowski said that he was seeking to have his forgery
conviction vacated based on Padilla and his claim that no one warned him of the
immigration consequences of pleading guilty. But, as the IJ and the Board reasonably
explained, Pawlowski could not corroborate this claim (which is contradicted by his written
plea), or even offer a plausible reason for the delay in obtaining corroboration. Therefore the
agency acted within its discretion declining to grant a continuance based on the
unsubstantiated speculation that Pawlowski might receive post‐conviction relief. See Calma,
663 F.3d at 878–79; Mozdzen v. Holder, 622 F.3d 680, 684–85 (7th Cir. 2010); Patel v. Holder,
581 F.3d 631, 633–34 (7th Cir. 2009). 

        In reaching this conclusion, we need not revisit our circuit’s holding that Padilla is
not retroactive, itself a reason that Pawlowski could not have successfully obtained post‐
conviction relief, see Chaidez v. Holder, 655 F.3d 684, 688, 693 (7th Cir. 2011) (holding that
No. 11‐2676                                                                              Page 4

Padilla does not apply retroactively on collateral review), cert. granted 80 U.S.L.W. 3429 (U.S.
Apr. 30, 2012) (No. 11‐820). Even if Padilla were retroactive, Pawloski’s failure to show that
he could likely get his conviction vacated means that the agency did not abuse its discretion
in refusing to continue Pawlowski’s removal proceedings. We therefore DENY the petition
for review.